We granted certiorari in this case to review that part of the opinion of the Court of Appeals wherein it was held that the defendant's objection to a question propounded to the plaintiff as to the reasonable market value of the car was timely interposed. We will not review other points considered by the Court of Appeals in view of the fact that the petitioner did not argue them in his brief. — Supreme Court Rule 44, Code 1940, Title 7, Appendix, as amended March 26, 1947 (248 Ala. VII and VIII).
Generally speaking, where objections to questions propounded to witnesses are not made until after the question is answered, the objection comes too late. — Bates v. Bank of Moulton,226 Ala. 679, 148 So. 150; Reese v. Mackentepe, 224 Ala. 372,140 So. 550. However, we agree with the conclusion reached by the Court of Appeals that when consideration is given to all that transpired leading up to the final ruling of the court, the objection should be considered as having been interposed timely.
As before indicated, this is the only question presented to this court for review. It follows that the judgment of the Court of Appeals is affirmed.
Affirmed.
BROWN, FOSTER, LIVINGSTON, SIMPSON, and STAKELY, JJ., concur.